Title: From James Madison to Robert R. Livingston, 28 October 1803
From: Madison, James
To: Livingston, Robert R.



private Dear Sir
Washington Ocr. 28. 1803
Jerome Bonaparte who came to this country with a view to a more secure passage to Europe, has been smitten, it seems, with a young lady in Baltimore, and the result is to be a marriage which will probably have taken place before this leaves the port to which it is sent. It is to be hoped that the connection will be more auspicious to the happiness of the parties, than the suddeness of it and other considerations may be thought to promise. But considering the relation of one of the parties to a man who has so much influence on the course of human affairs, and whose private feelings may mingle themselves in a certain degree with his public sentiments, the event is not without importance. In every view it may be well that you should be apprized of it, and be enabled to give such explanations as will accord with truth, and prevent erroneous impressions. I follow therefore my own sense of propriety, as well as the wishes of the friends of the young lady, in informing you that her parents have had no share in promoting this distinction of their daughter, and that their station in society & their independence of fortune place their acquiescence in it far above any suspicion of indelicate considerations. Mr. Patterson the father is a man of the fairest character, of real respectability, of very great wealth, perhaps near a million of dollars, and has recd different proofs of the esteem & confidence of his fellow Citizens. By marriage he is connected with a very important family in Maryland to which you are not a stranger; Mrs. Patterson being the sister of Mrs. Smith, the wife of Genl. Smith well known in our public Counsels, & at present a Senator of the U. States, and herself also of a very respectable family. With sentiments of great esteem & regard I have the honor to be Dr Sir Yr. mo: Obedt. hble sert
James Madison
 

   
   RC (PHC).



   
   For the marriage of Jerome Bonaparte to Elizabeth Patterson, see John Dawson to JM, 29 July 1803, and n. 2.



   
   Dorcas Spear married William Patterson in 1779. Her sister Margaret married Samuel Smith in 1778 (Robert Barnes, comp., Maryland Marriages, 1778–1800 [Baltimore, 1978], pp. 173, 211).


